Order, Family Court, New York County (Bruce Kaplan, J.), entered on about *271December 20, 1995, adjudicating respondent a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree and attempted assault in the third degree, and placing him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs. Under the facts of this case, the speedy trial provisions of Family Court Act § 340.1 were observed (see, Matter of Garrett T., 224 AD2d 308). Since respondent was released on August 21, 1995 after his initial appearance on August 15, 1995 and after a subsequent adjournment for good cause on August 18, 1995, the 60-day period for the commencement of the fact-finding hearing under Family Court Act § 340.1 (2) was applicable to this case, and not the 3-day period under section 340.1 (1).
We have considered respondent’s other arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.